Citation Nr: 1724373	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  11-09 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for cardiac arrhythmia, to include as secondary to service-connected prostate cancer.

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected prostate cancer, erectile dysfunction, and/or diabetes mellitus.

3. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4. Entitlement to an initial increased rating for service-connected coronary artery disease status post myocardial infarction and coronary artery bypass graft, rated as 10 percent disabling from March 10, 2008, to January 5, 2009; 30 percent disabling from January 6, 2009, to April 14, 2009; 60 percent disabling from April 15, 2009, to May 5, 2009; and 30 percent disabling from September 1, 2009, excluding the period from May 5, 2009, to August 31, 2009, during which a temporary 100 percent rating under 38 C.F.R. § 4.30 was in effect.

5. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which increased the initial rating assigned to the Veteran's coronary artery disease, and denied service connection for cardiac arrhythmia, depression, and hypertension.  A February 2015 rating decision denied a TDIU. 

In August 2016, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.


The issues of entitlement to service connection for an acquired psychiatric disorder, hypertension, an increased initial rating for service-connected coronary artery disease, and a TDIU, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On August 5, 2016, during the Veteran's Board hearing, prior to the promulgation of a decision in the appeal, he requested a withdrawal of the appeal as to the issue of entitlement to service connection for cardiac arrhythmia, to include as secondary to service-connected prostate cancer.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim of entitlement to service connection for cardiac arrhythmia, to include as secondary to service-connected prostate cancer, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

On August 5, 2016, during his Board hearing, the Veteran withdrew his appeal as to his claim of entitlement to service connection for cardiac arrhythmia.  The Veteran's statement indicating his intention to withdraw his appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal as to this claim before the Board, there remains no allegation of errors of fact or law for appellate consideration.  Thus, the Board does not have jurisdiction to review the appeal and the claim is dismissed.


ORDER

The appeal, as to the claim of entitlement to service connection for cardiac arrhythmia, to include as secondary to service-connected prostate cancer, is dismissed.  


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder on the basis that such is related to his service-connected prostate cancer, erectile dysfunction, and/or diabetes mellitus.  Private treatment records dated in March 1998 indicate that he was diagnosed with depression.  In a February 2009, a private physician reported that the Veteran had depression and in any individual with prostate cancer and erectile dysfunction, there could be an association with depression.  He noted that while he was an urologist, it was appropriate to make such a statement, however, for more definitive documentation, one should seek an individual who deals directly with depression.  While the parties discussed, at the August 2016 Board hearing, that the Veteran had not been diagnosed with an acquired psychiatric disorder during the current appellate period, records indicate that he has been prescribed psychiatric medication and his private physician, in at least February 2009, reported that the Veteran had depression.  On remand, the AOJ should afford the Veteran a VA examination to determine the precise nature of his acquired psychiatric disorder during the current appellate period, and opine as to whether such is secondary to the Veteran's service-connected prostate cancer, erectile dysfunction, and/or diabetes mellitus.
Also, during the Augsut 2016 Board hearing, he reported that he was seen by a psychiatrist during service while being treated at Walter Reed Hospital after returning from service in the Republic of Vietnam for respiratory complaints.  Review of the service treatment records associated with the claims file indicates that records of his treatment at Walter Reed are available; however, such are silent for psychiatric complaints or evaluation.  On remand, the AOJ should attempt to obtain any outstanding service treatment records, specifically, a separate folder containing psychiatric treatment records.

The Veteran seeks service connection for hypertension on the basis that such is related to his service-connected diabetes mellitus.  During the Veteran's August 2016 Board hearing, he asserted that his diagnosis of hypertension did not precede his diagnosis of diabetes mellitus.  While the dates of onset of both diagnosed hypertension and diabetes mellitus are unclear, no examiner has been asked to determine if the Veteran's hypertension is indeed secondary to his diabetes mellitus, and on remand, the AOJ should afford the Veteran a VA examination to obtain such an opinion.  The undersigned agreed to hold the record open for 60 days to allow the Veteran an opportunity to supplement the record with additional private treatment records from Dr. Campbell.  To date, the Veteran has not submitted such evidence, and on remand, the AOJ should seek from the Veteran authorization to obtain the outstanding private treatment records.

The Veteran seeks an increased initial rating for his service-connected coronary artery disease.  He was most recently examined by VA in October 2014, more than two years ago.  While the Veteran, during his August 2016 Board hearing, did not specifically assert that his coronary artery disease had worsened since 2014, he reported that he underwent cardiac testing in a private facility in 2016.  Those records are associated with the claims file and include results of an echocardiogram and stress testing, however, the results are not represented in the same manner as on VA examination reports and do not include all information required to evaluate the severity of the disability, including comment on the functional limitations of the disability.  Also, the presence of more-recently dated private treatment records, those dated since the VA examination in 2014, denote that the Veteran continued to seek treatment for his coronary complaints and such may have worsened, as they warranted testing.  On remand, the AOJ should afford the Veteran a VA examination to determine the current severity of his coronary artery disease, and seek any updated private treatment records.

As it has not yet been determined if service connection for an acquired psychiatric disorder and/or hypertension is in order, or the appropriate rating assigned to the Veteran's coronary artery disease, the issue of entitlement to a TDIU is not ripe for adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The most recent VA treatment records associated with the claims file are dated in January 2016, and on remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from January 2016 forward.

2. Make arrangements to obtain the Veteran's complete service treatment records, to include any psychiatric treatment records and all clinical records, dated in June or July 1967 from Walter Reed Hospital.  

3. Provide the Veteran with a VA Forms 21- 4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, and request that he complete and submit such in order to obtain his private treatment records from Dr. Campbell, as well as any updated private treatment records demonstrating treatment for his coronary artery disease, specifically those surrounding his testing in February 2016.  Advise him that he may supplement the record with any outstanding relevant private treatment records if he so chooses.  Obtain and associate with his claims file any identified and authorized private treatment records. Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

4. Then, schedule the Veteran for a VA examination to determine the precise nature of any acquired psychiatric disorder found present.  If no such diagnosis is appropriate, the examiner should specifically comment on the propriety of the Veteran's prior diagnoses of depression and prescription for psychiatric medication.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any acquired psychiatric disorder, including, but not limited to, depression, was incurred in service, or is otherwise related to service, specifically considering any psychiatric complaints or evaluation made in 1967 after treatment at Walter Reed Hospital for a respiratory complaint.  

(b) The examiner should opine as to whether it is at least as likely as not that any acquired psychiatric disorder, including, but not limited to, depression, is proximately due to, or the result of, his service-connected prostate cancer, erectile dysfunction, and/or diabetes mellitus.  

(c)  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any acquired psychiatric disorder, including, but not limited to, depression, has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected prostate cancer, erectile dysfunction, and/or diabetes mellitus.

The examination report must include a complete rationale for all opinions and conclusions reached.

5. Schedule the Veteran for a VA examination as to his hypertension.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.

(a)  The examiner should opine as to whether it is at least as likely as not that hypertension is proximately due to, or the result of, his service-connected diabetes mellitus.  

(b)  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected diabetes mellitus.

The examination report must include a complete rationale for all opinions and conclusions reached.

6. Schedule the Veteran for a VA examination to determine the current severity of his coronary artery disease.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.

The examiner should use the appropriate Disability Benefits Questionnaire(s) (DBQs) to assess the severity of the Veteran's coronary artery disease.  All symptoms and clinical findings associated with this condition must be reported in detail, specifically including results of stress testing as to the appropriate metabolic equivalent of task (METS) considered by the rating criteria and all functional limitations.

The examination report must include a complete rationale for all opinions and conclusions reached.

7. Finally, after completing any additional development that may be warranted, issue a Supplemental Statement of Case (SSOC) to the Veteran and his representative readjudicating the issues on appeal.  The Veteran and his representative should have a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


